15 N.Y.2d 692 (1965)
The People of the State of New York, Respondent,
v.
Robert Elmer Strick, Appellant.
Court of Appeals of the State of New York.
Submitted October 14, 1964.
Decided January 7, 1965.
Benjamin Greshin for appellant.
Bernard C. Smith, District Attorney (Charles T. Matthews of counsel), for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
Judgment affirmed in a memorandum. Since defendant was on trial for a misdemeanor, his absence from the courtroom could not have been in and of itself basis for declaring a mistrial (Code Crim. Pro., § 356) but, under the peculiar circumstances of this case, in which identification of defendant was critical and his absence from the courtroom may well have been contrived for purposes of appeal, the Trial Judge was privileged, in the exercise of sound discretion, to grant a mistrial over the objection of defense counsel.